ORDER
Pursuant to Rule 16-716 of the Maryland Rules of Procedure, the Attorney Grievance Commission petitioned the Court for the suspension of the respondent, Bruce Scott Gilbert, from the practice of law in this State as a result of the respondent’s conviction for violation of Md.Code (1996 Repl.Vol.), Art. 27, Sec. 287 (possession of cocaine) in the Circuit Court for Washington County.
After the respondent, in response to a show cause order, filed an answer in opposition to the petition, the Court held a hearing. Upon careful consideration of the written and oral arguments of the parties, it is this 11th day of September, 1998,
ORDERED, by the Court of Appeals of Maryland, that the petition to suspend attorney be, and it is hereby, DENIED.